DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	In Claim 1, lines 5-6
		“the computer readable storage medium” should be changed to: -- the at least one computer readable storage medium --
2.	In Claim 7, lines 2-3
		“the respective contact” should be changed to: -- a respective contact --
3.	In Claim 11, line 2
		“a video” should be changed to: -- or a video --
4.	In Claim 13, line 4
		“the first and second people” should be changed to: -- the first and second person --

		“the computer readable storage medium” should be changed to: -- the at least one computer readable storage medium --



Response to Amendment
	This office action is responsive to the applicant’s remarks received January 12, 2022. Claims 1, 7, 9-13, 16, 17, 19-20, 22-25, 27, 28 & 30-32 have been fully considered and are persuasive.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 7, 9-13, 16, 17, 19-20, 22-25, 27, 28 & 30-32. In view of “Applicant Arguments/Remarks Made in an Amendment” filed January 12, 2022. Claims 1, 7, 9-13, 16, 17, 19-20, 22-25, 27, 28 & 30-32 are now considered to be allowable subject matter. Claims 2-6, 8, 14, 15, 18, 21, 26 & 29 have been cancelled.


Allowable Subject Matter
1.	Claims 1, 7, 9-13, 16, 17, 19-20, 22-25, 27, 28 & 30-32 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1, 7, 9-13, 16, 17, 19-20, 22-25, 27, 28 & 30-32 uniquely identify the distinct features of content sharing using different applications.
The closest prior art made of record is Chao et al. (US 20170250940 A1) in combination with Adington et al (US 20180241656 A1).
The cited reference (Chao) teaches wherein techniques are described to generate a custom share sheet. The custom share sheet comprises one or more shortcut controls to share a content item using one or more corresponding contact-avenue pairs. A contact-avenue pair includes a link sharing mechanism and contact information for one or more recipients within the application or application protocol that uses the link sharing mechanism. The contact-avenue pairs are generated based on the share history of the particular user sharing the content item. Shortcut controls to sharing a Content Item Are primarily generated based on local share history. These shortcut controls are ordered based on contact-avenue pairs that were most recently used to share a content item. Shortcut controls to sharing a Content Item Are secondarily generated based on cross-platform share history derived from content items stored in cloud storage. These shortcut controls are ordered based on contact-avenue pairs that were used to share the most content items.
The cited reference (Adington) teaches a  method for bandwidth-sensitive content sharing can begin with the establishment of a content sharing session between two or more end-user devices by a bandwidth-sensitive content sharing system. At least one of the two or more end-user 
The cited references fails to disclose wherein at least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to: identify one or more commands to share content with first and second contacts; and based on the one or more commands to share the content and based on bandwidth to be used to share the content, share the content with the first contact via a first application and share the content with the second contact via a second application different from the first application; wherein the first application is selected for sharing the content with the first contact based on the first application providing greater bandwidth for faster transmission of the content than use of a third application for sharing the content with the first contact. As a result and for these reasons, Examiner indicates Claims 1, 7, 9-13, 16, 17, 19-20, 22-25, 27, 28 & 30-32 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677